Citation Nr: 1244144	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  11-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include anxiety and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive pulmonary disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for arteriosclerotic heart disease.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from December 1951 to February 1954, including service in the Republic of Korea.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is in the Veteran's claims files.  

In April 2012 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for a psychiatric disorder, in November 2011 it was noted that the Veteran sought treatment at the Lexington Vet Center for symptoms of anxiety, depression, ongoing sleep issues and interpersonal challenges and was assessed for PTSD and traumatic brain injury.  A full psychosocial evaluation was performed due to the Veteran history as a combat Air Traffic Controller in the Air Force.  



As the evaluation is pertinent to the claim, the records should be obtained under the duty to assist. 

The claims of service connection, including secondary service connection, for chronic obstructive pulmonary disease, hypertension, and arteriosclerotic heart are inextricably intertwined with the claim of service connection for a psychiatric disorder and a decision now is deferred until the claim of service connection for a psychiatric disorder is finally adjudicated.

The case is REMANDED for the following action:

1.  Obtain records from the Lexington Vet Center identified by the Veteran.  

2.  Schedule the Veteran for a VA psychiatric examination, including psychological testing if appropriate, to determine:

Whether it is at least as likely as not (at least a 50 percent probability) that the current psychiatric disorder, if any, is related to an injury, disease, or event in service.  

The Veteran's file must be made available to the VA examiner for review. 

3.  After the above development, adjudicate the claim.  If service connection for psychiatric disorder is granted, then adjudicate the claims of service connection for chronic obstructive pulmonary disease, hypertension, and arteriosclerotic heart disease, including secondary service connection.  



If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



